Citation Nr: 0740248	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-17 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  An April 2006 rating decision granted the 
veteran's claims for service connection for bilateral hearing 
loss and for tinnitus.  Accordingly, only the veteran's PTSD 
claim is currently in appellate status before the Board.

In November 2006, the veteran submitted a statement from his 
wife along with a waiver of RO review of that statement.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as isolative behavior and difficulty 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reveals that the veteran's PTSD is of 
such severity as to warrant an initial 50 percent rating.  

Under the current General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, a psychiatric disability which 
is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events) will be assigned a 30 percent rating.  

A 50 percent disability evaluation encompasses post-traumatic 
stress disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  

The July 2004 rating decision on appeal granted the veteran 
service connection and a 30 percent rating for PTSD, 
effective from April 30, 2003.  Because this is an appeal 
from the initial rating assigned for PTSD, the Board will 
consider whether "staged" ratings are warranted, pursuant 
to Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  The June 2004 
VA examination report indicates that the veteran had a GAF of 
51.  A score of 51-60 is indicated where there are, 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  Also, 
the June 2004 examination report and the November 2006 
statement of the veteran's wife both indicate that the 
veteran is isolative and has difficulty maintaining effective 
work and social relationships.  Consequently, the Board finds 
that the veteran's PTSD symptoms more nearly meet the 
criteria for a 50 percent rating.  

The veteran does not meet the criteria for a 70 percent 
rating for PTSD.  The Board notes that the veteran remains 
fully employed, that VA therapy records have indicated that 
the veteran is calm, pleasant, and euthymic, and that the 
veteran testified at his hearing that he is reliable.  None 
of the evidence of record shows suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech that is illogical, obscure or irrelevant; or spatial 
disorientation.  While there is some indication of 
depression, the record does not indicate that the veteran 
experiences panic or depression that affects the ability to 
function independently or appropriately.  As noted above, the 
VA therapy records indicated that the veteran was calm and 
euthymic.  Consequently, the Board finds that the disability 
picture for the veteran's service-connected PTSD does not 
more nearly approximate the criteria for a 70 percent 
evaluation than those for a 50 percent evaluation.  

The Board finds that since the grant of service connection, 
the veteran's PTSD has met the criteria for a 50 percent 
rating and no higher.  Thus staged ratings are inapplicable 
to this case.  See Fenderson.  Accordingly an increased 
initial rating of 50 percent, and no higher, for the 
veteran's PTSD is warranted.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

As for the duty to notify, in an April 2004 letter sent 
before the issuance of the rating decision granting service 
connection, the veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the claimed PTSD.  
The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  An April 2006 statement of the case 
(SOC) explained what specific regulatory provisions govern 
his disability and why the claim remains denied.  Although 
the claims folder does not contain a copy of the notice 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as 
the degree of disability and effective date of the disability 
are part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim), the October 2006 letter notifying the veteran 
of his scheduled hearing indicates that this notice was 
attached to that letter.  The Board concludes that any defect 
in the timing or content of the notice required by Dingess 
would not prejudice the veteran, as the claim for service 
connection for PTSD was substantiated.


With respect to VA's duty to assist the appellant, the RO has 
provided the veteran with a VA medical examination.  The RO 
has also obtained the veteran's VA treatment records.  The 
veteran has provided testimony before the undersigned 
Veterans Law Judge and he has submitted a statement from his 
wife, who is a licensed clinical social worker.  At the 
hearing the veteran reported the time period for which he 
received mental health treatment and a review of the record 
reveals that all of the veteran's mental health treatment 
records have been obtained.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal and he has done so.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional pertinent 
records.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim for an increased 
rating for PTSD by the originating agency were insignificant 
and non-prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


ORDER

An initial rating of 50 percent for PTSD is granted, subject 
to the law and regulations regarding the payment of monetary 
benefits.



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


